       Case 2:20-cr-00664-DJH Document 37 Filed 02/09/21 Page 1 of 2




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     GERALD A. WILLIAMS, #013115
 5   Asst. Federal Public Defender
     Attorney for Defendant
 6   gerald_williams@fd.org
 7                   IN THE UNITED STATES DISTRICT COURT
 8                               DISTRICT OF ARIZONA
 9
     United States of America,                       No. CR-20-664-PHX-DJH
10
                  Plaintiff,                  MOTION FOR DETERMINATION
11                                                   OF COUNSEL
           vs.
12                                                     (Hearing Requested)
     Samuel Marian Mattia,
13
                  Defendant
14
15         Counsel for the defendant requests that this Court make a determination as
16   to whether new counsel should be appointed. The defendant has expressed to the
17   Office of the Federal Public Defender his dissatisfaction with undersigned counsel
18   and a desire for new counsel. It is therefore requested a hearing be conducted for
19   the Court to determine whether new counsel should be appointed.
20         Excludable delay under 18 U.S.C. § 3161(h)(1)(F) may result from this
21   motion or from an order based thereon.
22        Respectfully submitted: February 9, 2021.
23
                                     JON M. SANDS
24                                   Federal Public Defender
25
                                     s/Gerald A. Williams
26                                   GERALD A. WILLIAMS
27                                   Asst. Federal Public Defender
28
       Case 2:20-cr-00664-DJH Document 37 Filed 02/09/21 Page 2 of 2




 1   Copy mailed on February 9, 2021to:
 2   SAMUEL MARIAN MATTIA
 3   Defendant
 4
      s/yc
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                        2
